Citation Nr: 0922302	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-10 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a chronic bilateral foot disorder to include 
callouses and "jungle rot."  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for a bilateral foot disorder 
to include "jungle rot."  In February 2008, the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  In May 2008, the Board remanded the 
Veteran's claim to the RO for additional development of the 
record.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and 
participated in combat.  

2.  A chronic bilateral foot disorder was not manifested 
during active service or for many years thereafter.  The 
Veteran's bilateral pes cavus and associated chronic plantar 
hyperkeratosis (calluses) have not been objectively shown to 
have originated during active service.  


CONCLUSION OF LAW

A chronic bilateral foot disorder to include calluses and 
"jungle rot" was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claim for service connection, the Board observes 
that the VA issued VCAA notices to the Veteran in February 
2005, March 2006, January 2008, and June 2008 which informed 
him of the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The February 
2005 VCAA notice was issued prior to the July 2005 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  In his September 2005 
notice of disagreement, the Veteran advanced that the report 
of the June 2005 VA examination for compensation purposes was 
inadequate for evaluation purposes as the evaluation lasted 
"for about 5-6 minutes" and "never once did the physician 
examine my feet."  While the report of the June 2005 VA 
examination for compensation purposes is thorough and does 
not appear inadequate on its face, the Board observes that 
the Veteran was subsequently afforded a September 2008 VA 
examination for compensation purposes which encompassed the 
feet and clearly resolved the deficiencies, if any, in the 
prior examination.  The Veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  The Board has remanded the 
Veteran's claim to the RO for additional development of the 
record.  

During the pendency of the instant appeal, the Veteran's 
service treatment and personnel records were misplaced or 
otherwise lost through no fault of the Veteran.  Fortunately, 
the Veteran submitted copies of his service treatment records 
including the report of his August 1968 physical examination 
for service separation for incorporation into the claims file 
in response to the RO's request.  

There remains no issue as to the substantial completeness of 
the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. ___ 
(2009).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service treatment records make no reference to 
a chronic foot disorder.  At his August 1968 physical 
examination for service separation, the Veteran was found to 
have normal feet and skin.  While the Veteran's service 
personnel records have been lost, his service treatment 
records contain multiple references to his having served with 
the Marine Corps as a field artilleryman in the Republic of 
Vietnam.  

A February 2004 VA treatment record indicates that the 
Veteran presented a history of chronic calluses on his feet 
since he was in the Republic of Vietnam and a 1972 little toe 
bone excision.  The VA physician commented that:

In my opinion, any medical condition or 
diagnosis (including all diagnoses and 
symptoms documented for this patient) 
could possibly be related to exposure to 
herbicides during prior service in 
Vietnam.  

A September 2004 VA podiatric treatment record states that 
the Veteran complained of painful calluses.  Assessments of 
hyperkeratosis and porokeratosis were advanced.  

In his January 2005 claim for service connection, the Veteran 
advanced that:

I was stationed in Vietnam from April 
1967 - May 1968.  I was assigned to 
Foxtrot Battery, 2nd Bn., 11th Marines, 1st 
Marine Division (Rein) which was the 105 
howitzers battery.  I was in charge of 
one of the howitzers.  During the Tet 
Offensive, we fired our howitzers for 24 
hours straight.  Also, during my time in 
Vietnam, my feet were constantly wet 
which caused my feet to peel and develop 
calluses.  

A March 2005 written statement from the Veteran's former 
spouse conveys that she had married the Veteran during active 
service.  She recalled that the Veteran had initially 
experienced chronic bilateral foot calluses, pain, and 
"problems" approximately three months after service 
separation.  The Veteran had been seen after service 
separation by a Dr. F., a private physician now deceased, who 
related the Veteran's foot symptoms to active service.  

A May 2005 VA podiatric evaluation notes that the Veteran 
complained of painful calluses.  On examination, the Veteran 
exhibited a pes cavus foot type.  An assessment of 
"callus(es) secondary to foot-type" was advanced.  

At a June 2005 VA examination for compensation purposes, the 
Veteran complained of painful chronic calluses on the bottom 
of his feet of 30 years' duration.  He reported that his feet 
had been constantly wet while he was serving in the Republic 
of Vietnam.  The Veteran believed that his feet being wet 
caused his chronic calluses.  The examiner commented "as 
likely (sic) foot calluses aggravated by constant foot 
trauma."  

A January 2008 VA treatment record states that the Veteran 
had been treated for multiple calluses on the plantar aspects 
of the feet since 2004.  The Veteran presented a history of 
"jungle rot" since active service.  

A January 2008 written statement from the Veteran's spouse 
indicates that she had known the Veteran since 1972.  She 
recalled that the Veteran had always had problems with 
bilateral foot calluses since that time.  

At the February 2008 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran testified that: he 
served with the Marine Corps in the Republic of Vietnam as an 
artilleryman; he participated in combat with the enemy; his 
feet were constantly wet while in the Republic of Vietnam; he 
suffered from "jungle rot" of the feet during active 
service; he developed painful chronic calluses on his feet a 
few months after service separation; and he received ongoing 
podiatric treatment.  He recalled that his treating private 
physician, now deceased, had informed him that his chronic 
bilateral foot disorder was the result of his feet being 
constantly wet while in the Republic of Vietnam.  The 
clinical documentation of the cited treatment is no longer 
available for incorporation into the record  

At a September 2008 VA examination for compensation purposes, 
the Veteran complained of painful bilateral foot calluses.  
He presented a history of chronic foot problems which had 
begun during active service in the Republic of Vietnam "due 
to the moisture and jungle operations" and a 1973 "callus 
removal partial bone removal left foot."  He denied 
experiencing foot trauma.  The Veteran was diagnosed with 
plantar hyperkeratosis of the feet.  A November 2008 addendum 
to the September 2008 VA examination report conveys that:

Review of recently obtained foot X-rays 
reveal the [Veteran] has degenerative 
joint disease of the big toe joint of his 
right foot.  He also has post-surgical 
changes in the left foot from excision of 
the distal aspect of the left fifth 
metatarsal bone.  Further inspection of 
the C-file shows a podiatry note dated 
05/02/2005 which states the Veteran has a 
"pes cavus foot type."  This is a 
condition in which the arches of the feet 
are higher than normal.  This type of 
foot structure will place more pressure 
on the ball of the feet than a normal 
arch.  As a result, a chronic callus 
formation can develop.  Since the most 
recent foot X-rays do not reveal any 
other potential causes of the [Veteran's] 
foot condition, this pes cavus type 
structure is most likely the reason.  
There is nothing found in the medical 
literature about high arches being caused 
by "immersion foot."  It is less likely 
than not (less than 50/50 probability) 
that the Veteran's current calluses of 
the feet are caused by or a result of 
immersion foot obtained in the service.  

In a March 2009 written statement, the Veteran reiterated 
that he had incurred a chronic bilateral foot disorder during 
combat in the Republic of Vietnam.  The Veteran advanced that 
the now unobtainable private clinical documentation 
pertaining to his post-service podiatric treatment would 
reflect that his chronic jungle rot and calluses of the feet 
were related to his feet having been constantly wet during 
combat.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran's service treatment records do not refer 
to calluses, "jungle rot," fungal infection of the skin of 
the feet, or other foot abnormalities.  The Veteran was 
diagnosed with chronic plantar hyperkeratosis (calluses) of 
the feet at the most recent VA examination for compensation 
purposes of record.  The Veteran's chronic plantar 
hyperkeratosis was specifically determined to be 
etiologically related to his bilateral pes cavus based upon 
contemporaneous X-ray studies.  While a treating VA physician 
has opined that "any medical condition or diagnosis 
(including all diagnoses and symptoms documented for this 
patient) could possibly be related to exposure to herbicides 
during prior service in Vietnam," the Board notes that such 
an opinion is of little probative value as it is neither 
explicitly directed to the Veteran's chronic bilateral foot 
disorder, definitive, nor supported by any specific clinical 
findings.  

The Veteran asserts that he participated in combat against 
the enemy for almost the entire time he was in the Republic 
of Vietnam and sustained a chronic bilateral foot disorder as 
the result of his feet being constantly wet during such 
service.  Given the loss of his service personnel records and 
his combat-related military occupation, the Board finds the 
Veteran's statements as to his inservice combat-related foot 
conditions to be consistent with the circumstances, 
conditions, and hardships of combat service during the 
Vietnam War.  The provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are therefore for application.  However, the statute 
does not eliminate the need for medical nexus evidence.  It 
merely reduces the evidentiary burden on combat veterans as 
to the submission of evidence of incurrence or aggravation of 
an injury or disease in service.  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 
523-24 (1996).  

The Veteran's claim for service connection for a chronic 
bilateral foot disorder is supported solely by his ex-wife's, 
his wife's and his own written statements.  The Veteran is 
competent to state that his feet were constantly wet during 
active service.  However, the Court has held that lay 
witnesses are generally not capable of offering evidence 
involving medical knowledge such as the diagnosis of or the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The lay statements are 
insufficient to establish an etiological relationship between 
the claimed disorder and active service.  Therefore, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a chronic bilateral foot disorder to include 
callouses and "jungle rot."  


ORDER

Service connection for a chronic bilateral foot disorder to 
include callouses and "jungle rot." is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


